                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02883-RM-STV

JACK SMITH,

      Plaintiff,

v.

ROBERT S. DAVIS, MD; ANIMAS AND
SOUTHWEST COLORADO SPINE AND
SURGICAL HOSPITAL d/b/a ANIMAS SURGICAL
HOSPITAL; and RUSSELL HILL, MD,

     Defendants.
______________________________________________________________________

             ORDER REGARDING EX-PARTE INTERVIEWS WITH
                   NON-PARTY TREATING PROVIDERS
______________________________________________________________________

Entered By Magistrate Judge Scott T. Varholak

       Pursuant to 28 U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a), this Court has
authority to hear and resolve the Parties’ discovery dispute over whether counsel for
Defendants may speak to and meet with Plaintiff’s non-party treating providers outside
the presence of Plaintiff’s counsel.

I.    BACKGROUND:

       This case arises out of Plaintiff’s medical malpractice claims against neurosurgeon
Robert Davis, M.D., emergency medicine physician Russell Hill, M.D., and Animas
Surgical Hospital, LLC. Defendants sought leave of court to meet with some of Plaintiff’s
medical care providers without the presence of Plaintiff’s counsel. The parties submitted
a Joint Position Statement for the Court’s review, outlining the medical providers with
whom Defendants sought to meet, and the parties’ respective positions on the issue. The
Parties also submitted medical records from the providers at issue.

      The Court conducted a hearing on Defendants’ request on February 14, 2019.
[#32] At that time, the Court heard argument from attorneys for all parties regarding
whether counsel for Defendants could meet with the following medical providers:
              a.     William Finn, M.D.
              b.     Kennard Stradling, M.D.
              c.     Jay Johnson, M.D.
              d.     Patrick McLaughlin, M.D.
              e.     John McManus, M.D.
              f.     Jennifer Rupp, M.D.
              g.     Sara Scherrer, M.D.
              h.     Yasuaki Harasaki, M.D.
              i.     Douglas G. Orndorff, M.D.
              j.     Amir Abtahi, M.D.

        Plaintiff did not object to meetings with Dr. Stradling or Dr. Johnson. With respect
to the remaining physicians, Plaintiff claimed the physician-patient privilege prevented
Defendants’ counsel from speaking to the above-mentioned providers. Defendants
claimed the physician-patient privilege had either been waived or was subject to an
exception under Colorado’s privilege statute. See Colo. Rev. Stat. § 13-90-107(d). 1
Plaintiffs additionally claimed that, even if the privilege was waived or is inapplicable,
there remained a danger that the treating providers would divulge residually privileged
information and Defendants’ counsel would unduly influence the non-party treating
providers if allowed to meet with them without Plaintiff’s counsel present.

II.    LEGAL STANDARD:

       Litigants may obtain discovery regarding any matter that is relevant to the party’s
claim or defense, so long as the discovery sought is proportional to the needs of the case
and the information to be discovered is not privileged. Fed. R. Civ. P. 26(b)(1). Colorado
recognizes a physician-patient privilege, under which a physician “shall not be examined
without the consent of his or her patient” regarding information acquired during the course
of care which is necessary to provide treatment to that patient. Colo. Rev. Stat. § 13-90-
107(d).

       There are circumstances to which this privilege does not apply. If a patient sues
her physician “on any cause of action arising out of or connected with . . .” the physician’s
care or treatment of that patient, then the privilege does not apply to the defendant
physician. Id. § 13-90-107(d)(I). Additionally, the privilege does not apply to non-party
treating providers who were “in consultation with” a defendant physician for the care at
issue in the lawsuit. Id. § 13-90-107(d)(II). Non-party medical providers are “in
consultation” with the defendant providers if they “collectively and collaboratively assess

1 The Parties did not raise the issue of whether this dispute was governed by Colorado
law. See Felder v. Casey, 487 U.S. 131, 151 (1988) (applying Erie doctrine to state-law
claims heard pursuant to supplemental jurisdiction); Erie R.R. Co. v. Tompkins, 304 U.S.
64 (1938). Because the Parties rely on Colorado law for the applicability of privilege, the
Court will likewise rely on Colorado law for the applicability of privilege in this action.


                                             2
and act for a patient by providing a unified course of treatment,” resulting in integrated
care of the patient. See Bailey v. Hermancinski, 413 P.3d 157, 160, 161-62 (Colo. 2018);
Reutter v. Weber, 179 P.3d 977, 980-82 (Colo. 2007).

       Outside of the statute, Colorado has recognized the physician-patient privilege can
be waived. The privilege can be expressly waived by “words or conduct.” See Clark v.
Dist. Ct., 668 P.2d 3, 8 (Colo. 1983). Additionally, it can be implicitly waived by putting
medical conditions at issue in a lawsuit. See id.; Samms v. Dist. Ct., 908 P.2d 520, 524-
25 (Colo. 1995); Bailey, 413 P.3d at 162.

         Colorado has adopted a burden-shifting framework when the physician-patient
privilege is challenged under both the statute’s exceptions and the implied waiver
doctrine. First, the “proponent of a claim of privilege bears the burden of establishing that
the privilege applies,” which in turn requires the proponent to “establish that the exception
itself is inapplicable.” Bailey, 413 P.3d at 161. Once a privilege is established, the burden
shifts to the opponent to demonstrate the privilege has been waived. Id. at 163. If waiver
is established, the burden returns to the proponent to show there is a high risk of
discovering “residually privileged information” (i.e., information which was not implicitly
waived), and a risk of undue influence over the non-party treater if ex parte meetings are
permitted. See id.; Reutter, 179 P.3d at 979 (“[A]llowing the plaintiff to attend the
interview is the preferred measure where there is a high risk that the residually privileged
information will be divulged.”).

III.   ANALYSIS

       Defendants first contend that Plaintiff’s physician-patient privilege with Dr. Finn,
Dr. McManus, and Dr. Scherrer does not apply because these physicians were in
consultation with Defendant Robert Davis, M.D. Specifically, Defendants argue these
three physicians all participated in a unified course of treatment with Dr. Davis to diagnose
and treat Plaintiff after the September 12, 2016 surgery at issue in this lawsuit. See
Reutter, 179 P.3d at 981 (defining “in consultation with” to mean “collectively and
collaboratively assess[ing] and act[ing] for a patient by providing a unified course of
medical treatment”); see also Bailey, 413 P.3d at 161-62 (holding that non-party medical
providers are “in consultation” with a defendant provider if they provide integrated care of
the plaintiff-patient along with the defendant). Defendants point to Dr. Davis’ addendum
to his October 11, 2016 note as well as Dr. Finn’s October 14, 2016 note to demonstrate
consultation between the physicians around the time Plaintiff’s alleged infection was
discovered.

      Defendants additionally contend Plaintiff waived the physician-patient privilege
that would normally attach to information obtained by the physicians identified above,
because they saw him solely for the conditions that Plaintiff has put at issue in this lawsuit.
Therefore, they argue, there is no privilege that could attach to the information in
possession of these physicians. Moreover, Defendants contend there has been an


                                              3
express waiver of any privilege in possession of these providers. Plaintiff has produced
the medical records for all of the physicians identified above without any redactions, and
has not provided a privilege log for any information in possession with the identified
providers. In addition, Plaintiff’s former counsel provided Dr. Davis’ counsel with blank
medical record releases signed by Plaintiff.

        Plaintiff contends that Dr. McManus, Dr. Scherrer, and Dr. Finn were not “in
consultation with” Dr. Davis because there is no evidence that those providers engaged
in integrated care of Plaintiff with Dr. Davis as required by Bailey, and thus argues that
the “in consultation” exception does not apply to these treatment providers. With respect
to implicit waiver, Plaintiff does not dispute his implicit waiver of the privilege with respect
to the medical conditions at issue in this lawsuit—his back pain, back surgeries, infection,
and related treatment. Instead, Plaintiff claims residually privileged information exists
with all the providers at issue in this dispute, which preclude the requested ex parte
interviews.

        The Court finds there is a substantial risk that Dr. Finn possess residually
privileged information. Dr. Finn was Plaintiff’s primary care physician for at least a year.
Although there are limited medical records before the Court, it is reasonable to assume
that, in his role as a primary care physician, Dr. Finn came across residually privileged
information during his care and treatment of Plaintiff. The very nature of primary care
concerns a broad host of medical issues, which likely encompassed areas beyond
Plaintiff’s back, surgeries, and infection. The Court will therefore not allow ex parte
meetings between Defendants and Dr. Finn. 2

        However, the Court will allow ex parte meetings between Defendants and the
remaining physicians, subject to the parameters set forth below. The Court concludes
Plaintiff put his back condition, infection, surgeries, and related treatment at issue, and by
doing so, waived his physician-patient privilege with respect to these medical issues.
Moreover, Plaintiff appears to have expressly waived his physician-patient privilege as he
provided Dr. Davis’ counsel with blank, medical record releases. Because Drs.

2 During the discovery hearing, counsel for Animas Surgical Hospital, LLC made an
additional argument with respect to Dr. Finn. Dr. Finn is a PRN employee of the hospital,
and as an employee, counsel argued the attorney-client privilege with Animas Surgical
Hospital applied to allow counsel to speak to Dr. Finn ex parte. Animas Surgical Hospital
acknowledged the attorney-client privilege appeared to clash with the physician-patient
privilege. Although Colorado has apparently not resolved whether one privilege prevails
over the other, counsel directed this Court to foreign authority for guidance on how to
resolve the conflict between the competing privileges. The Court declines to rule on this
particular dispute as it was not raised in the Joint Position Statement prior to the discovery
hearing. However, the Court is willing to address this argument in a subsequent discovery
dispute. For now, the Court will not allow ex parte meetings between Defendants and Dr.
Finn.


                                               4
McLaughlin, Stradling, Johnson, McManus, Rupp, Scherrer, Harasaki, Orndorff, and
Abtahi all saw Plaintiff solely for conditions at issue in this lawsuit, the Court concludes
Defendants have met their burden of establishing waiver of the physician-patient
privilege. See Bailey, 413 P.3d at 163.

        Additionally, the Court finds there is not a high risk that these physicians possess
residually privileged information. In fact, it is highly unlikely they possess residually
privileged information aside from preliminary information contained in entrance records
(which itself may have been waived due to the aforementioned production of medical
records and provision of blank medical record releases). The medical records before the
Court show each of the physicians, including Dr. McLaughlin, specifically saw Plaintiff for
the very conditions at issue in this lawsuit.

       Whatever possible risk of divulging residually privileged information remains,
based on the providers’ possible access to Plaintiff’s broader medical records, is
outweighed by the general interests in maintaining the attorney work product privilege
and developing litigation strategy. See Samms, 908 P.2d at 524; see also id. at 530-31
(Kourlis, J., concurring). Moreover, this possible risk is mitigated by the parameters
placed on the ex-parte interviews, as discussed below.

      Last, the Court is unconvinced Defendants’ attorneys will exert undue influence on
the physician witnesses for several reasons. First, physicians are sophisticated
witnesses. Second, the proposed witnesses are not litigants. Third, attorneys are
constrained by their own ethical obligations to conduct witness interviews in an
appropriate manner. See Samms, 908 P.2d at 528. Therefore, the Court concludes any
undue influence is unlikely to occur if Defendants’ counsel are permitted to meet with the
proposed witnesses ex parte.

IV.    CONCLUSION

       Accordingly, IT IS ORDERED:

       (1)    Defendants shall not conduct ex parte meetings with William Finn, M.D.
Should the parties wish to address Animas’ argument about attorney-client privilege with
respect to Dr. Finn, the parties should follow the Court’s Civil Practice Standards and set
the dispute for another discovery dispute hearing.

       (2)      Defendants may meet with and interview Drs. McLaughlin, Stradling,
Johnson, McManus, Rupp, Scherrer, Harasaki, Orndorff, and Abtahi outside the presence
of Plaintiff’s counsel, subject to the following parameters:

              (a)    Questions will be limited to the providers’ involvement in treating
                     Plaintiff’s back, infection, and care arising from attempts to fix any
                     complications that arose from the September 12, 2016 surgery;


                                             5
             (b)    Questions will be limited to medical records already in Defendants’
                    possession, or produced throughout the course of discovery in this
                    litigation; and

             (c)    The physicians shall not review electronic medical records in
                    advance of any meeting with Defendants’ counsel. Instead, the
                    physician will only discuss records that defense counsel provides to
                    the physician during the meeting and/or interview.

       This Order merely permits defense counsel to contact, interview, and meet with
the above-mentioned physicians outside the presence of Plaintiff and his attorney. This
Order does not require any physician to meet with and speak to defense counsel, as such
an interview is voluntary and entirely up to the physician. Moreover, this Order does not
make any finding or suggestion about a physician’s independent obligations, such as
whether communications comport with HIPAA.


DATED: March 5, 2019                           BY THE COURT:


                                               s/Scott T. Varholak__________
                                               United States Magistrate Judge




                                           6
